406 So.2d 1238 (1981)
Thomas V. WAUGH, Appellant,
v.
STATE of Florida, Appellee.
No. 81-1234.
District Court of Appeal of Florida, Second District.
December 4, 1981.
*1239 Jerry Hill, Public Defender, and William H. Pasch, Asst. Public Defender, Bartow, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and Michael A. Palecki, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Thomas Waugh was given a fifteen-year sentence for violation of Florida's Comprehensive Drug Abuse Prevention and Control Act. Later, he filed a motion to correct his illegal sentence alleging that he should have been sentenced as a youthful offender under section 958.04, Florida Statutes (1979). The trial judge's response was an order classifying appellant as a youthful offender. Once the judge has classified a party as a youthful offender it is incumbent upon him to sentence the party in accordance with the statute. State v. Goodson, 403 So.2d 1337 (Fla. 1981).
Appellant's conviction is affirmed. However, his sentence is remanded to the trial court for resentencing in appellant's presence so that he shall not be sentenced in excess of the maximum allowed under section 958.05, Florida Statutes (1979).
SCHEB, C.J., and CAMPBELL and SCHOONOVER, JJ., concur.